DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 23, 29 and 30 objected to because of the following informalities: Examiner suggests adding “and” between the first and second limitations after “;”.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 recites An apparatus with means for identifying….; means for performing…..
Allowable Subject Matter
Claims 6, 7, 8, 10, 14, 16, 21 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13, 18, 23, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2020/0229171, hereinafter “Khoryaev”) in view of Zhang et al. (US 2019/0387377, hereinafter “Zhang”).
For claims 1, 23, 29 and 30, Khoryaev discloses A method for wireless communication at a first user equipment (UE) (FIG. 3 illustrates an operation flow/algorithmic structure 300 in accordance with some embodiments. The operation flow/algorithmic structure 300 may be performed, in part or in whole, by a UE ( e.g., UE 501a and/or UE 501b, discussed infra); see Khoryaev par. 0160 and Fig. 3), comprising: 
identifying one or more candidate resources of a sidelink communication link (to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the UE is to: identify candidate resources of the sidelink channel over a sensing window sliding over time; see Khoryaev par. 0258 and Figs. 3 and 4) according to a channel sensing schedule for a plurality of UEs (include sensing for activity on a sidelink channel (e.g., a PSSCH and/or a PSCCH). The sensing may include, for example, monitoring for transmissions on resources of the sidelink channel (e.g., from other UEs) and/or decoding one or more SCIs to determine upcoming transmissions on the sidelink channel. The sensing may be performed over a sensing window; see Khoryaev par. 0161), the plurality of UEs comprising at least the first UE and a second UE different from the first UE, wherein the channel sensing schedule comprises at least a first sensing window associated with the first UE and a second sensing window associated with the second UE (algorithmic structure 400 may be performed by the baseband circuitry implemented in the first UE. In some embodiments, the UE may be an NR-V2X UE, and may use the operation flow/algorithmic structure 400 to communicate on a sidelink channel (e.g., using NR-V2X Mode 2). At 404, the operation flow/algorithmic structure 400 may include identifying a first sidelink transmission of a second UE on a sidelink channel. At 408, the operation flow/algorithmic structure 400 may include identifying a second sidelink transmission of a third UE on a sidelink channel; see Khoryaev par. 0164-0166 and Fig. 4); 
performing sensing of a set of resources of the sidelink communication link during the first sensing window based at least in part on the channel sensing schedule (The sensing may be performed over a sensing window as described herein. At 308, the operation flow/algorithmic structure 300 may further include selecting sidelink resources of the sidelink channel to use for a sidelink transmission, the sidelink transmission including an initial transmission of a sidelink message; see Khoryaev par. 0161-0162), 
Khoryaev does not explicitly disclose the sensing being performed in accordance with a pattern established by the channel sensing schedule, wherein the second UE senses the set of resources during the second sensing window based at least in part on the pattern. Zhang discloses the sensing being performed in accordance with a pattern established by the channel sensing schedule (The first UE estimates the PSSCH reference signal receiving power of the candidate resource pattern in the resource selection window as follows: if the first UE successfully detects the PSCCH scheduling resource pattern Q in the channel detection window; see Zhang par. 0291, 0299 and Fig. 7), wherein the second UE senses the set of resources during the second sensing window based at least in part on the pattern (measures the PSSCH reference signal receiving power on the resource pattern Q, suppose that the PSCCH indicates a resource reservation interval p, the first UE regards that the second UE transmitting the above PSSCH will also transmit PSSCH on the same resource pattern after p slots, and the PSSCH reference signal receiving power on that resource pattern is the same…,in the set Sp, the first UE selects according to the above estimation result a resource pattern with less resource being occupied by the second UE to determine the SLG; see Zhang par. 0291-0293, 0274-0275). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Khoryaev's invention to provide a new resource allocation method, so as to effectively improve data transmission reliability under the premise of ensuring the data transmission delay (see Zhang par. 0016).
Specifically for claim 23, Khoryaev discloses An apparatus for wireless communication at a first user equipment (UE), comprising: 
a processor; 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: (Example 18 is an apparatus of a user equipment (UE), the apparatus comprising: a central processing unit (CPU) to generate a sidelink message; and baseband circuitry coupled to the CPU. The baseband circuitry is to:; see Khoryaev par. 0265).
Specifically for claim 30, Khoryaev discloses A non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE), the code comprising instructions executable by a processor to: (Example 1 is one or more computer-readable media (CRM), e.g. transitory or non-transitory CRM, having instructions, stored thereon, that when executed cause a user equipment (UE) to:; see Khoryaev par. 0248).
For claim 3, Khoryaev discloses The method of claim 2, wherein performing the sensing of the set of resources comprises: 
determining a reference signal received power threshold that provides a percentage of candidate resources in a resource selection window based at least in part on decoding sidelink information received on the sidelink communication link, wherein the message indicating the sensing results comprises an indication of the reference signal received power threshold, the percentage of candidate resources, or any combination thereof (The latency may affect resource selection window, priority and reliability amount of resources to be reserved as well as whether to apply standalone reservation signaling or not. In addition, these parameters jointly with the thresholds on SL-RSRP measurements may affect resource exclusion procedure and preemption mechanisms. The SL-RSRP thresholds should be configured to make a decision on whether reserved sidelink resource should be excluded or not from candidate resource set. The resource exclusion procedure may be iterative to ensure that M out of Q resources ( e.g. a certain percentage of resources) in resource selection window are selected as candidates; see Khoryaev par. 0157-0159).
For claim 4, Khoryaev discloses The method of claim 3, wherein the reference signal received power threshold, the percentage of candidate resources, or any combination thereof, is configured by one or more UEs of the plurality of UEs (The value of the preconfigured SL-RSRP threshold (s) may depend on priority/generalized PQI targets/levels of transmitting UEs as well as UE (re )-selecting sidelink resource. Accordingly, in the resource selection design described herein, UE performing sensing and resource selection procedures may take into account QoS attributes of ongoing sidelink transmissions from other UEs and its QoS of its own sidelink transmission. At least sidelink transmission priority may be signalled by all UEs. Additionally, or alternatively, different SL-RSRP thresholds may be applied based on QoS attributes detected from SCI transmission and QoS attribute of UE selecting resource; see Khoryaev par. 0158-0159).
For claim 5, Khoryaev discloses The method of claim 2, wherein performing the sensing of the set of resources comprises: 
decoding sidelink control information received on the sidelink communication link (The sensing may include, for example, monitoring for transmissions on resources of the sidelink channel (e.g., from other UEs) and/or decoding one or more SCIs to determine upcoming transmissions on the sidelink channel; see Khoryaev par. 0161); and 
performing the sensing of the set of resources based at least in part on one or more resource reservations indicated by the decoded sidelink control information, wherein the message indicating the sensing results comprises resource information from the decoded sidelink control information (UE continues to monitor transmissions within resource selection window ( e.g., short term sensing) until the first sidelink transmission (either actual data transmission or standalone reservation signaling). If UE detects through SCI decoding that recently announced transmissions from other UEs collide with tentatively selected candidate resources for transmission (R), UE reselects R tentative candidate resources from candidate resource set to avoid conflict ( e.g. by excluding conflicting candidate resources). If there is no conflict detected, UE proceed with transmission on previously selected R candidate resources, otherwise UE makes new iteration and reselects R candidate resources (refinement of candidate resources-see FIG. 1B). Accordingly, the resource selection procedure described herein may include one or more of the following aspects: When resource (re)-selection is triggered, UE forms initial candidate resource set of M resources based on sensing results collected before resource reselection trigger (e.g. in long-term resource selection window); see Khoryaev par. 0141-0143, 0162-0163, 0053).
For claim 11, Khoryaev discloses The method of claim 9, wherein the one or more candidate resources are identified during the first sensing window (FIG. 1A illustrates a sensing scheme including a long-term sensing window and a short-term sensing window, for the case when no collision is detected within the short-term sensing window with respect to the selected candidate resources for sidelink transmission, in accordance with various embodiments. FIG. 1B illustrates the sensing scheme when a collision is detected within the short-term sensing window, and the initially selected candidate resources need to be adjusted (reselected); see Khoryaev par. 0005-0006, 0258).
For claims 13 and 28, Khoryaev does not explicitly disclose The method of claim 1, further comprising: determining a first duration of the first sensing window and a second duration of the second sensing window based at least in part on the channel sensing schedule and the pattern, wherein the first duration, or the second duration, or both, is different from a duration of another sensing window associated with channel sensing operations that exclude the channel sensing schedule. Zhang discloses The method of claim 1, further comprising: determining a first duration of the first sensing window and a second duration of the second sensing window based at least in part on the channel sensing schedule and the pattern, wherein the first duration, or the second duration, or both, is different from a duration of another sensing window associated with channel sensing operations that exclude the channel sensing schedule (Suppose that the first UE performs the SLG determination operation in slot n4, then the first UE should regard any resource pattern whose starting subframe and ending subframe are both located within slots [ n4+ Tl, n4+ T2] as a candidate resource pattern, as shown in FIG. 7. The values of Tl and T2 are determined according to implementation of the UE. [n4+Tl, n4+T2] is referred to as a resource selection window. The total number of candidate resource patterns in the resource selection window is denoted by MtotalP, MtotalP candidate resource patterns form a set SP. Hereinafter, the procedure of determining the SLG according to the channel detection in this embodiment is described. Suppose that the second UE semi-persistently occupies a resource pattern with a specified time interval, the first UE may detect in slots in the channel detection window before slot n4, wherein the channel detection window is defined by specifications, e.g., slots n4-1000, n4-999, ... , n4-1 may be defined as the channel detection window. For a slot detected by the first UE, the first UE decodes the PSCCH in the slot, measures reference signal average receiving power of multiple PSSCHs on the resource pattern, priority of data transmitted by the PSSCHs and a resource pattern reservation interval according to the decoded PSCCH. The first UE further measures an average receiving energy of the resource pattern in the channel detection window; see Zhang par. 0287-0289). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Zhang's arrangement in Khoryaev's invention to provide a new resource allocation method, so as to effectively improve data transmission reliability under the premise of ensuring the data transmission delay (see Zhang par. 0016).
For claim 18, Khoryaev discloses The method of claim 17, wherein the resource selection window duration is configured by one or more UEs of the plurality of UEs (in the resource selection window described herein, the resource selection window is defined as a time interval during which the UE selects sidelink resources for transmission. The resource selection window starts after ( e.g., right after) resource (re )-selection trigger and may be bounded by min(TPDB, TRSW) where TPDB-remaining packet delay budget. TRSW----configurable resource selection window duration; see Khoryaev par. 0132-0134; determine a resource selection window to be bounded by a minimum of remaining packet delay budget and a minimum resource selection window duration; and determine the number of resources to be reserved by the SCI transmission; see Khoryaev par. 0251).
Claim(s) 2, 12, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Zhang, and further in view of LENOVO,et al., "Sidelink Resource Allocation for Power saving", 3GPP Draft, R1-2100766, 3GPP TSGRAN WG1#104-e, 3rd Generation Partnership Project(3GPP), France, vol, RANWG1, no. e-Meeting, 20210125-20210205, 18 January2021 (2021-01-18), XP051970512, 9 Pages (Year:2021), hereinafter “Lenovo”).
For claims 2 and 24, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, further comprising: transmitting, to the plurality of UEs, a message indicating sensing results based at least in part on sensing the set of resources during the first sensing window and the channel sensing schedule. Lenovo discloses The method of claim 1, further comprising: transmitting, to the plurality of UEs, a message indicating sensing results based at least in part on sensing the set of resources during the first sensing window and the channel sensing schedule (cooperative feature among UEs can be exploited to facilitate resource allocation based on partial sensing ,while guaranteeing power saving for UE. The cooperation among UEs can be done by sharing of sensing results from other UE (such as V-UE) to VRU. Thus, a set of rules and configurations are needed in order to enable sharing of sensing results among UEs; see 3GPP page 6 lines 13-16). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lenovo's arrangement in Khoryaev's invention to assist UE with the resource selection mechanism by providing feedback on the resource occupancy status in a resource pool or subset of candidate resource in a resource pool for transmission thereby minimizing the effort of VRU on sensing procedure (see Lenovo page 6 lines 17-19).
For claims 12 and 27, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, further comprising: operating in a power saving mode based at least in part on the second UE performing sensing of the set of resources during the second sensing window. Lenovo discloses The method of claim 1, further comprising: operating in a power saving mode based at least in part on the second UE performing sensing of the set of resources during the second sensing window (Besides introducing extended sensing duration for power-sensitive UE to identify resources reserved by aperiodic traffics, alignment among resource selection windows from multiple power-sensitive UEs can be considered. On one hand, such aligned resource selection area can be designed to reduce selection opportunities, or even prevent selection, for aperiodic traffics from UE other than power-sensitive UE. Hence, it is beneficial to decrease impact on P2X traffics from aperiodic traffics. On the other hand, such aligned resource selection area can facilitate mutual communication among power sensitive UEs with considerably low power consumption for sensing; see 3GPP page 6 lines 1-10). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lenovo's arrangement in Khoryaev's invention to assist UE with the resource selection mechanism by providing feedback on the resource occupancy status in a resource pool or subset of candidate resource in a resource pool for transmission thereby minimizing the effort of VRU on sensing procedure (see Lenovo page 6 lines 17-19).
Claim(s) 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Zhang, and further in view of Shin et al. (US 2020/0314804, hereinafter “Shin”).
For claims 9 and 25, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, further comprising: operating in a transmission mode during the second sensing window based at least in part on the second UE performing sensing of the set of resources during the second sensing window and the channel sensing schedule; and transmitting one or more messages on the sidelink communication link during the second sensing window based at least in part on operating in the transmission mode, the one or more messages transmitted on resources selected from the one or more candidate resources during a resource selection window. Shin discloses The method of claim 1, further comprising: operating in a transmission mode during the second sensing window based at least in part on the second UE performing sensing of the set of resources during the second sensing window and the channel sensing schedule; and transmitting one or more messages on the sidelink communication link during the second sensing window based at least in part on operating in the transmission mode, the one or more messages transmitted on resources selected from the one or more candidate resources during a resource selection window (As described above with reference to FIG. 5, for the UE autonomous resource allocation (mode 2) of the sidelink, the disclosure provides a method for performing sensing in a situation where periodic and aperiodic traffic coexist, and selecting a transmission resource. The sensing may be defined as an operation of performing SCI decoding for another UE and an operation of performing sidelink measurement. In addition, the transmission resource selection may be defined as an operation of determining a resource for sidelink transmission by using a result of the sensing. According to a state of the sidelink, a process of reselecting a transmission resource may be performed. Hereinafter, in order to effectively perform sensing in a situation where periodic and aperiodic traffic coexist, sensing window A and sensing window B are defined. FIG. 6A and FIG. 6B are diagrams illustrating a method for configuring sensing window A and sensing window B for UE autonomous resource allocation (mode 2) of a sidelink, according to an embodiment; see Shin par. 0086-0088, 0151).
Claim(s)  15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Zhang, and further in view of Lee et al. (US 2020/0280961, hereinafter “Lee”).
For claim 15, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, further comprising: determining one or more subsets of frequency resources associated with the channel sensing schedule, wherein the first UE senses a first subset of frequency resources from the one or more subsets of frequency resources during the first sensing window, and wherein the second UE senses a second subset of frequency resources from the one or more subsets of frequency resources during the second sensing window. Lee discloses The method of claim 1, further comprising: determining one or more subsets of frequency resources associated with the channel sensing schedule (UE may decode a scheduling assignment in subframe # m+c within the sensing period and assume that the same frequency resource is reserved by the scheduling assignment at subframe# m+d+P*I; see Lee par. 0163), wherein the first UE senses a first subset of frequency resources from the one or more subsets of frequency resources during the first sensing window (The UE measures and ranks the remaining PSSCH resources excluding a specific resource based on total received energy and selects a subset. The subset may be the set of candidate resources with the lowest total received energy. The size of the subset may be 20% of the total resources within the selection window. The UE may randomly select one resource from the subset; see Lee par. 0168-0169, Table 2 in page 24-25), and wherein the second UE senses a second subset of frequency resources from the one or more subsets of frequency resources during the second sensing window (Referring to FIG. 9, each of UEs, that is, 'UE 1' and 'UE 2' may have respective sensing window in different times, and a sensing window for each UE may be existed in different time; see Lee par. 0200, 0446-0448). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Khoryaev's invention to alleviate or prevent a resource of high interference is finally selected for V2X message transmission (see Lee par. 0022).
For claim 20, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, wherein the first sensing window and the second sensing window at least partially overlap in a time domain. Lee discloses The method of claim 1, wherein the first sensing window and the second sensing window at least partially overlap in a time domain ((contiguously) areas in which sensing operation is performed are overlapped as much as preconfigured (/signaled) 'ratio' (or 'resource amount (/size)') (e.g., it is shown that ' ( sensing area # 1) and ( sensing area #2)', ' ( sensing area #2) and (sensing area #3)', '(sensing area #3) and (sensing area #4)' and'(sensing area #4) and (sensing area #5)' are overlapped as much as preconfigured (/signaled) 'ratio' (or 'resource amount (/size)'); see Lee par. 0268-0269, 0200—0203 and Figs. 9 and 21). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Khoryaev's invention to alleviate or prevent a resource of high interference is finally selected for V2X message transmission (see Lee par. 0022).
For claim 22, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, wherein the plurality of UEs comprise a same group of UEs based at least in part on a location of the plurality of UEs, a proximity of the plurality of UEs, or any combination thereof. Lee discloses The method of claim 1, wherein the plurality of UEs comprise a same group of UEs based at least in part on a location of the plurality of UEs, a proximity of the plurality of UEs, or any combination thereof (in the case that 'sensing' operation is applied, different V2X UE(S) (located in an adjacent distance) selects a transport resource of the same position, and accordingly, the problem of exchanging interference with each other (in performing actual transmission) may be alleviated; see Lee par. 0250; the (serving) base station may adjust "position based pool size" based on the velocity (/position) information reported from the V2X UE(S) (located in its own coverage); see Lee par. 0463). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Lee's arrangement in Khoryaev's invention to alleviate or prevent a resource of high interference is finally selected for V2X message transmission (see Lee par. 0022).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Zhang, and further in view of Chen et al. (WO 2022/027592, hereinafter “Chen”).
For claim 17, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, further comprising: determining a resource selection window duration of the channel sensing schedule based at least in part on the pattern, wherein the resource selection window duration is independent of a packet delay budget. Chen discloses The method of claim 1, further comprising: determining a resource selection window duration of the channel sensing schedule based at least in part on the pattern, wherein the resource selection window duration is independent of a packet delay budget (UE ( or VRU) should select resources for TB (re-)transmissions during the selection window which at least includes Pl/DI pattern, the duration with potential aperiodic transmission by sensing in D2 and/or the packet delay budget (PDB). the duration with potential aperiodic transmission by sensing in D2 can be { t), t+m)} supposing D2 sensing happens at { t-m,t) . If considering some processing time before and/or after t. the duration can be {t+MinT), t+m-MinT)} or {t+MinT), t+m-2*MinT)} or {t+MinT), t+m-MinTT_proc)} supposing D2 sensing happens at {t-D2-T_proc, t-T_proc} or {t-D2- MinT, t- MinT}. Ideally, the overlapping duration between Pl/DI pattern and the duration with potential aperiodic transmission by sensing in D2 should be prioritized for resource (re-)selection due to sufficient sensing information. Besides, the delay budget should be considered for resource (re-)selection so that the latency requirement for the packet can be satisfied. Additionally, for re-selection of the resources due to re-evaluation or preemption, one short sensing will be still applied with the D2 location derived from the re-selection time or the time for the reserved resources. For example, as shown in Fig. 1, consider the pre-emption on R2 resource reserved in RI, the UE will perform D2 sensing with the ending time before or at the time instant with R2 time minus T3. Here, T3 can be the processing time as T_proc. Meanwhile, Pl/DI sensing is performed anyway. So the re-selection of the resource can be based on Pl/DI sensing, the updated D2 sensing and the packet delay budget; see Chen par. 0015-0016). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Chen's arrangement in Khoryaev's invention to address power saving by partial sensing for resource allocation of the SL communication (see Chen par. 0002).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev and Zhang, and further in view of Cheng et al. (US 2017/0201461, hereinafter “Cheng”).
For claim 19, the combination of Khoryaev and Zhang does not explicitly disclose The method of claim 1, further comprising: transmitting, to at least one UE of the plurality of UEs, a message indicating a channel sensing capability of the first UE, data traffic conditions of the first UE, or any combination thereof, wherein the channel sensing schedule is based at least in part on the channel sensing capability, the data traffic conditions, or any combination thereof. Cheng discloses The method of claim 1, further comprising:  transmitting, to at least one UE of the plurality of UEs, a message indicating a channel sensing capability of the first UE, data traffic conditions of the first UE, or any combination thereof, wherein the channel sensing schedule is based at least in part on the channel sensing capability, the data traffic conditions, or any combination thereof (The vehicle/UEs may include the detected congestion level as a part of the transmitted scheduling assignment. That is, each vehicle/VE may provide the congestion level to other vehicles/UEs (e.g., in proximity) as a part of the scheduling assignment infrastructure. A vehicle/UE that receives the scheduling assignment ( e.g., via reception component 492) may use the scheduling assignment to confirm the congestion level detected at the lower layer of the vehicle/UE. In some instances, if a vehicle/UE does not have a reliable lower layer sensing or does not have any lower layer sensing capability or has the lower layer sensing disabled, the vehicle/UE may receive the scheduling assignment (e.g., via the reception component 492) and use the congestion level provided in the scheduling assignment; see Cheng par. 0078). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Cheng's arrangement in Khoryaev's invention to provide enhancements or improvements to an apparatus and/or a procedure for mitigating network congestion (see Cheng par. 0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Lee et al. (US 2022/0225408).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAE S LEE/Examiner, Art Unit 2415